Citation Nr: 0008767	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-10 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the reduction of a 20 percent rating for a left knee 
disability was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which reduced the rating for the veteran's 
service-connected left knee disorder from 20 percent to 10 
percent effective from February 1997.


FINDINGS OF FACT

1. By a June 1991 rating decision, the RO rated the veteran's 
left knee disability as 20 percent disabling, effective 
from April 13, 1991.

2. By an August 1996 rating decision the RO proposed to 
reduce the rating for the veteran's left knee disability 
from 20 percent to 10 percent; by a November 1996 rating 
decision the rating was reduced to 10 percent effective 
from February 1997.

3. Neither the August 1996 rating decision nor the November 
1996 rating decision reflects that the RO considered or 
applied the provisions 38 C.F.R. 3.344.


CONCLUSION OF LAW

The reduction of the rating for the veteran's service-
connected left knee disability from 20 percent to 10 percent 
was not proper; thus, the 20 percent evaluation for the left 
knee disability must be restored.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5257 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  By a September 1985 rating decision, the 
veteran was granted service connection and assigned a 20 
percent rating for trauma, left knee, with deep laceration, 
lateral to medial knee, with tear of cruciate ligament, 
laceration into the deep facia of the left calf and 
involvement of peroneal nerve, resolved, with residual 
hypesthesia, left lateral knee and slight laxity of cruciate 
ligament.  This determination was based on the veteran's 
service medical records, which showed treatment for left 
lower extremity injury as a result of an automobile accident, 
and an August 1985 report of VA examination, which included a 
diagnosis of left knee trauma with instability.

The veteran was accorded a VA examination for disability 
evaluation purposes in May 1987.  By a June 1987 rating 
decision, the disability rating for the veteran's left knee 
disorder was reduced from 20 percent to 10 percent disabling, 
effective from October 1, 1987.

By a statement dated in July 1987, the veteran disagreed with 
this determination; the RO provided him with a statement of 
the case in October 1987; however, the veteran did not 
perfect an appeal of this determination.

Upon VA examination in December 1988, the veteran had 140 
degrees of flexion and zero degrees of extension of the left 
knee.  AP (anterior-posterior) instability was also noted.  
The diagnoses included residual post operative repaired 
anterior cruciate ligament and medial meniscus left knee 
secondary to left knee trauma.  X-ray examination of the left 
knee revealed no articular narrowing, marginal erosions, or 
osteophytes.  There was a small ossification present in the 
area of the quadriceps tendon and a linear ossification near 
the medial femoral condyle.

The RO considered the December 1988 examination report and, 
by a February 1989 rating decision, confirmed and continued 
the 10 percent rating for the veteran's service-connected 
left knee. 

VA outpatient treatment records show that, in October 1990, 
the veteran complained of a "loose and painful" left knee.  
In November 1990, the veteran complained that his left knee 
gave out 10 to 20 times per week, every time he pivoted to 
the left.  

The RO considered these outpatient treatment records and, by 
a February 1991 rating decision, confirmed and continued the 
10 percent rating for the veteran's service-connected left 
knee.

The veteran was afforded a VA orthopedic examination in April 
1991.  He complained of instability of his left knee, pain in 
his left hip with range of motion, and numbness along the 
lateral aspect of his lower leg.  Examination of the left 
knee revealed no effusion, a healed anterior curvilinear 
scar, zero to 30 degrees of motion, and 3+ Lachman and 
anterior drawer signs.  There was no joint link tenderness or 
medial or lateral instability.  The examiner also noted 
decreased sensation over the anterolateral aspect of the 
proximal leg between the knee scar and the fibula scar.  X-
ray studies of the left knee revealed some soft tissue 
swelling, a small calcification superior to the patella most 
likely in the tendon, and a small spur on the inferior aspect 
of the patella.  The impression included healed laceration 
proximal fibula area with cutaneous sensory denervation, no 
evidence of peroneal nerve involvement.  

Upon consideration of the foregoing, by a June 1991 rating 
decision, the RO increased the schedular evaluation for the 
veteran's service-connected left knee to 20 percent 
disabling, effective from April 1991.

A March 1993 VA examination of the left knee revealed 
positive Lachman's and drawer signs, and positive pivot 
shift.  X-ray evaluation showed some peaking of the tibial 
spines consistent with early DJD (degenerative joint 
disease).  The impression included status post service-
connected injury to the left knee with anterior cruciate 
disruption, moderately symptomatic.

An October 1994 report of VA examination reflects that the 
veteran experienced intermittent problems with his knee 
giving way with pivoting (three to four times per day) and 
aching parapatellar pain medially and laterally.  It was 
noted that the veteran had been given a knee brace for 
activity.  Physical examination of the knee revealed a 2+ 
anterior drawer, 3+ Lachman's, positive pivot shift, and mild 
varus pseudolaxity.  There were some sensation deficits in 
distribution of the superficial peroneal nerve.  The 
impressions included status post laceration to the left knee 
with peroneal nerve injury, now stable, with mild sensory 
deficit, minimally symptomatic, and anterior cruciate 
ligament deficient left knee, moderately symptomatic.

Upon consideration of the foregoing, by a November 1994 
rating decision, the RO confirmed and continued the 20 
percent schedular evaluation of the veteran's left knee.

A May 1996 Narrative Report from G.R. Kaestner, M.D., 
includes the veteran's complaint of left knee instability, 
particularly "when the thigh muscular is not in action and 
he uses the leg in activity such as stepping off a curb or 
into some unevenness in the ground unexpectedly."  Upon 
physical examination, a moderate degree of anteromedial 
rotatory instability was noted.  There was also positivity of 
the anterior drawer signs, indicating an absence of anterior 
cruciate ligament function.  X-rays of the left knee showed 
no gross abnormality of the weight bearing surfaces; however, 
it was noted that there was a bit of irregularity of the 
femoral condyle at the very lateral edge in the patella 
contact areas.  The impression included status after 
extensive superficial laceration of the left knee, well 
healed, and disruption of the anterior cruciate ligament with 
moderate anterolateral rotatory instability.  Dr. Kaestner 
concluded that, based upon a review of a VA communication to 
the veteran which included an explanation of disabilities, a 
30 percent disability evaluation for the veteran's service-
connected left knee was warranted because of instability and 
beginning changes of chondromalacia.

During his June 1996 personal hearing at the RO with respect 
to another service-connected disorder, the veteran testified 
that his left knee was painful and frequently gave way.  

A July 1996 report of VA examination reflects that the 
veteran complained of left knee pain with giving way, 
crepitus, positive theater sign, and swelling but no 
significant locking.  He also complained of some numbness 
over the lateral aspect of the left leg.  Physical 
examination of the knee revealed that the Lachman's, pivot 
shift, and anterior drawer on the left knee were positive.  
There were some peroneal paresthesias that extended down the 
lateral aspect of the leg but did not involve the foot.  X-
ray studies of the left knee showed early medial squaring of 
the femoral condyle.  The impression included mild 
osteoarthritis of the knee as well as mild sensory and 
peroneal nerve injury.

By an August 1996 rating decision, based on the May 1996 
Narrative Report from Dr. Kaestner and the July 1996 report 
of VA examination, the RO proposed to reduce the schedular 
evaluation for the veteran's service-connected left knee 
disorder from 20 percent to 10 percent.  There was no 
reference to 38 C.F.R. § 3.344 or its underlying criteria.

Thereafter, by a November 1996 rating decision, the schedular 
evaluation for the veteran's service-connected healed left 
knee deep laceration, tear of cruciate ligament, 
postoperative with history of peroneal nerve involvement was 
reduced from 20 percent to 10 percent disabling, effective 
from February 1, 1997.

In a November 1996 report, Dr. Kaestner stated that, 
symptomatically and clinically, the veteran was essentially 
status quo.  Specifically, the veteran has "a moderate 
degree of anteromedial rotatory instability with positivity 
of the anterior Drawer sign which indicates disruption of the 
anterior cruciate ligament."  Dr. Kaestner also stated that 
"[i]t is well documented in the literature that this type 
lesion will lead to accelerated problems of wear and tear 
(post-traumatic chondromalacia and arthritis) of the knee.  
Dr. Kaestner concluded that according to the VA schedule of 
ratings for the musculoskeletal system, if the veteran is not 
assigned a 30 percent rating for instability alone, he should 
be assigned a 20 percent evaluation for moderate "recurrent 
subluxation or lateral instability."

During his personal hearing at the RO in November 1996, the 
veteran testified that he experienced left knee pain which 
increased in severity depending on his level of activity.  He 
reported that he also experienced locking of this extremity 
when he was in a sitting position.  He also stated that, when 
turning to the left on uneven surfaces, his knee totally 
gives way to the left 20 to 40 times per week.  

Upon consideration of the veteran's hearing testimony, May 
1996 and November 1996 statements from Dr. Kaestner, and July 
1996 report of VA examination, the 10 percent rating for the 
veteran's service connected healed left knee deep laceration, 
tear of cruciate ligament, postoperative with history of 
peroneal nerve involvement was confirmed by a January 1997 
hearing officer decision.  

Neither the November 1996 rating decision or the January 1997 
hearing officer decision made any reference to 38 C.F.R. § 
3.344 or its underlying criteria.

The veteran was provided with a statement of the case in May 
1998 which included a summary of and citation to 38 C.F.R. § 
3.344.  

In a March 2000 Written Brief Presentation, the veteran's 
representative argued that reducing the veteran's 20 percent 
evaluation to 10 percent based on a single examination 
constituted a violation of 38 C.F.R. § 3.44 because the 20 
percent rating had been in effect for over five years.  


Criteria and Analysis.  Initially, the Board notes that the 
20 percent evaluation for the veteran's left knee disability 
had been in effect for more than five years at the time of 
the August 1996 decision which proposed to reduce the rating 
to 10 percent.  In cases where ratings have continued for 
long periods at the same level (five years or more), the 
following regulatory provision applies:

Examination reports indicating improvement.  Rating 
agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability 
evaluations consistent with the laws and [VA] 
regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examinations and the medical-industrial history be 
reviewed to ascertain whether the recent 
examination is full and complete, including all 
special examinations indicated as a result of 
general examination and the entire case history. . 
. . Examinations less full and complete than those 
on which payments were authorized or continued will 
not be used as a basis of reduction. . . . Ratings 
on account of diseases which become comparatively 
symptom free (findings absent) after prolonged 
rest, e.g. residuals of phlebitis, arteriosclerotic 
heart disease, etc., will not be reduced on 
examinations reflecting the results of bed rest.  
Moreover, though material improvement in the 
physical or mental condition is clearly reflected 
the rating agency will consider whether the 
evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary 
conditions of life. . . . .

38 C.F.R. § 3.344(a).  Once the five-year requirement of 38 
C.F.R. § 3.344(c) has been satisfied, a reduction of the 
pertinent rating percentages can only be effective if the 
reduction complies with these provisions.  The reduction can 
be justified only if there is a showing by a preponderance of 
the evidence that the rating reduction is warranted.  Brown 
v. Brown, 5 Vet. App. 413, 421 (1993).

Specifically, adjudicators must:  (1) review the entire 
record of examinations and medical and industrial history to 
ascertain whether the recent examination(s) on which the 
reduction was based were full and complete; (2) decline to 
use examinations which are less full and complete than those 
on which payments were authorized or continued; (3) not 
reduce an evaluation except in cases where all the evidence 
clearly warrants a finding of material improvement.  In 
addition, where material improvement in the physical 
condition is clearly shown, the rating agency must consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  Brown, 5 Vet. App. at 419-20.

The Board notes that the July 1996 VA medical examination, 
upon which the reduction was based, was not full and complete 
because the examiner did not adequately address the 
functional impairment resulting from the veteran's left knee 
disorder, to include the limitation of functional ability due 
to pain or the impairment due to weakened movement, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45.

In addition, it is evident that the rating actions did not 
consider the entire record of examinations and the medical-
industrial history in determining whether the July 1996 VA 
medical examination was as full and complete as those on 
which the 20 percent evaluation was based.  The August 1996 
rating decision proposing the reduction referenced only the 
May 1996 Narrative Report from Dr. Kaestner along with the 
July 1996 report of VA examination.  The November 1996 rating 
decision effectuating the reduction referred only to the July 
1996 examination findings.  No discussion was made of earlier 
examinations or history.  The January 1997 hearing officer's 
decision and May 1998 statement of the case, affirming the 
reduction, each considered the July 1996 VA examination 
findings, the May and November 1996 statements from Dr. 
Kaestner, and the November 1996 hearing testimony, but again 
failed to consider the medical-industrial history or earlier 
examination findings.

Moreover, there is no indication that the RO considered 
whether there had been a material improvement that would be 
reasonably certain to be maintained under the ordinary 
conditions of life.  The appellant has consistently 
complained of left knee pain and instability.  Even if some 
improvement were found in the July 1996 VA medical 
examination results, as compared to earlier findings, the 
Board finds no indication that the RO gave consideration to 
whether any improvement in the appellant's condition would be 
maintained under ordinary conditions of life.

In the absence of consideration by the RO of the medical-
industrial history, earlier examination findings, and whether 
any improvement shown was sustainable, the reduction did not 
comply with the provisions of 38 C.F.R. § 3.344(a).  Where 
the RO reduces a rating without observance of the applicable 
law, such rating is void ab initio.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995).  The appropriate remedy in this case is a restoration 
of the 20 percent evaluation effective on the date of the 
reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction 
reinstated effective date of reduction).  Thus, the Board 
finds that the 20 percent evaluation was improperly reduced, 
that the reduction of the evaluation is void ab initio, and 
that the 20 percent evaluation should be restored. 


ORDER

Inasmuch as the reduction of a 20 percent rating for the 
veteran's left knee disability was not proper, the 20 percent 
rating is restored.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


